DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-10 are pending. 

Information Disclosure Statement

2.	The Information Disclosure Statement dated 10/12/2021 is acknowledged by the Examiner. 

Specification

3.	The abstract of the disclosure is objected to because reciting and/or which should be replaced with “and” or “or”. Correction is required.  See MPEP § 608.01(b).

4.	The title of the invention is objected to for reciting and/or which should be replaced with “and” or “or”.

Claim Objections

5.	Claims 1-10 are objected to because of the following informalities:  
Claims 1-10 recite and/or which should be replaced with “and” or “or”. 
Claims 1 and 9-10 recite “the respective” which should read “a respective” since there is antecedent basis for the term in the claims. 
Claims 1, 3 and 9-10 recite “its” which is a pronoun that should be replaced with its meaning. 
Claims 1 and 9-10 recite “the form” which should read “a form” since there is antecedent basis for the term in the claims. 
Dependent claims 2-8 include similar limitations as independent claim 1 and are objected for similar reasons. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, lines 7-9 recite “this network”. It is unclear is “this network” refers to “a first mobile communication network”, “a second mobile communication network”, “a mobile communication network” in claim 1 lines 1-5 or to another network altogether. This renders the claim indefinite.

Claim 9, lines 12-14 recite “this network”. It is unclear is “this network” refers to “a first mobile communication network”, “a second mobile communication network”, “a mobile communication network” in claim 9 lines 1-9 or to another network altogether. This renders the claim indefinite.

Claim 10, lines 12-14 recite “this network”. It is unclear is “this network” refers to “a first mobile communication network”, “a second mobile communication network”, “a mobile communication network” in claim 9 lines 1-9 or to another network altogether. This renders the claim indefinite.

Dependent claims 2-8 include similar limitations as independent claim 1 and are rejected for similar reasons.

Reasons for Allowance

7.	The following is an examiner’s statement of reasons for allowance: 

Claims 1-10 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:

In claim 1,… implementing, by the emulation function and its first and second interfaces using the respective plurality of emulated network functions or services and emulated network elements, an exchange of messages towards and/or from both the first and second mobile communication networks, thereby mapping between equivalent capabilities and/or needs of the respective network functions or services and network elements and providing for: the implementation of first individual interfaces or first individual interface types between network functions or services and the respective corresponding emulated network functions or services in the form of application programming interfaces (APIs); and the implementation of second individual interfaces or second individual interface types between the network elements and the respective corresponding emulated network elements in the form of network standard-specific interfaces or protocols…in combination with other limitations recited as specified in claim 1.

In claim 9,… implementing, by the emulation function and its first and second interfaces using the respective plurality of emulated network functions or services and emulated network elements, an exchange of messages towards and/or from both the first and second mobile communication networks, thereby mapping between equivalent capabilities and/or needs of the respective network functions or services and network elements and providing for: the implementation of first individual interfaces or first individual interface types between network functions or services and the respective corresponding emulated network functions or services in the form of application programming interfaces (APIs); and the implementation of second individual interfaces or second individual interface types between the network elements and the respective corresponding emulated network elements in the form of network standard-specific interfaces or protocols…in combination with other limitations recited as specified in claim 9.

In claim 10,… implementing, by the emulation function and its first and second interfaces using the respective plurality of emulated network functions or services and emulated network elements, an exchange of messages towards and/or from both the first and second mobile communication networks, thereby mapping between equivalent capabilities and/or needs of the respective network functions or services and network elements and providing for: the implementation of first individual interfaces or first individual interface types between network functions or services and the respective corresponding emulated network functions or services in the form of application programming interfaces (APIs); and the implementation of second individual interfaces or second individual interface types between the network elements and the respective corresponding emulated network elements in the form of network standard-specific interfaces or protocols…in combination with other limitations recited as specified in claim 10.

The first closest prior or record is YI et al, US 2020/0382374 hereafter YI. YI discloses paragraphs [0010]-[0011] disclose parsing slice templates in the slice template database to determine a characteristic of a virtual network function of each of the slice templates; matching the characteristics of the virtual network functions of the slice templates with the service characteristic the service characteristic, and the characteristic of the virtual network function include a service type, a service capacity, a service interface and a quantity of connection, and a service high-availability cluster demand. YI does not explicitly disclose implementing, by the emulation function and its first and second interfaces using the respective plurality of emulated network functions or services and emulated network elements, an exchange of messages towards and/or from both the first and second mobile communication networks, thereby mapping between equivalent capabilities and/or needs of the respective network functions or services and network elements and providing for: the implementation of first individual interfaces or first individual interface types between network functions or services and the respective corresponding emulated network functions or services in the form of application programming interfaces (APIs); and the implementation of second individual interfaces or second individual interface types between the network elements and the respective corresponding emulated network elements in the form of network standard-specific interfaces or protocols (paraphrased, as disclosed in claims 1, 9 and 10). 

The second closest prior or record is Rong et al, US 2018/0184413. Rong paragraph [0004] discloses a Network Function Virtualization (NFV) and Software Defined Networking (SDN), network slicing can allow for the creation of Virtual Networks (VNs) and paragraph [0236] discloses the air interface configurations such as Numerology, scheduling unit, retransmission scheme, etc., can be derived from this Service/slice type information according to a mapping relationship pre-defined or indicated over the air by messages. Rong does not explicitly disclose implementing, by the emulation function and its first and second interfaces using the respective plurality of emulated network functions or services and emulated network elements, an exchange of messages towards and/or from both the first and second mobile communication networks, thereby mapping between equivalent capabilities and/or needs of the respective network functions or services and network elements and providing for: the implementation of first individual interfaces or first individual interface types between network functions or services and the respective corresponding emulated network functions or services in the form of application programming interfaces (APIs); and the implementation of second individual interfaces or second individual interface types between the network elements and the respective corresponding emulated network elements in the form of network standard-specific interfaces or protocols (paraphrased, as disclosed in claims 1, 9 and 10).

The third closest prior or record is SOMOHANO et al, US 2017/0308503 hereafter SOMOHANO. SOMOHANO FIG. 2, paragraph [0037] discloses the network device may receive the request for information from virtual machine manager (VMM) server 210 and may send a configuration file (e.g., a text file, a binary file, a HTML file, etc.) to VMM server 210. The configuration file may include information regarding a protocol, a service,  a policy, an interface type, a chassis configuration, connectivity information to other network devices and quality of service (QoS) information. SOMOHANO does not explicitly disclose implementing, by the emulation function and its first and second interfaces using the respective plurality of emulated network functions or services and emulated network elements, an exchange of messages towards and/or from both the first and second mobile communication networks, thereby mapping between equivalent capabilities and/or needs of the respective network functions or services and network elements and providing for: the implementation of first individual interfaces or first individual interface types between network functions or services and the respective corresponding emulated network functions or services in the form of application programming interfaces (APIs); and the implementation of second individual interfaces or second individual interface types between the network elements and the respective corresponding emulated network elements in the form of network standard-specific interfaces or protocols (paraphrased, as disclosed in claims 1, 9 and 10).

For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: RAHMAN et al, US 2019/0394655, Table 2, paragraph [0131] discloses the configuration manager may specify the type of infrastructure/service, location of resources, the location of log or database, the type of analysis, the type of statistic and the type/mode of response output (i.e. the response that the DAM will provide) through a configuration interface.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469